

Exhibit 10.7
AGREEMENT


This agreement (the "Agreement") is entered into this 13th day of June, 2016,
between Viacom Inc. ("Viacom") and Philippe Dauman ("Dauman") in the following
context:


Dauman is a Viacom director and Viacom's Executive Chairman, President and Chief
Executive Officer;


Pursuant to the purported exercise of authority by Sumner M. Redstone ("Mr.
Redstone"), notice was given to Dauman and fellow Viacom director, George Abrams
("Abrams"), purporting to remove them as trustees of the Sumner M. Redstone
National Amusements Trust (the "Trust"), as directors of National Amusements,
Inc. and as managers of certain subsidiaries of NAI (collectively, “NAI”) (the
"Purported Removal Action"); and representatives of Mr. Redstone stated publicly
that these actions were intended to have an impact on Dauman and Abrams in their
roles at Viacom and, more broadly, on Viacom generally;


In addition, the threat has been made regarding removal in the future of
directors of Viacom also pursuant to the purported exercise of authority by Mr.
Redstone;


On May 23, 2016, (a) with the support of the independent members of Viacom’s
Board of Directors, Dauman and Abrams filed a lawsuit in Massachusetts probate
court, challenging the Purported Removal Action and (b) a lawsuit was filed in
California Superior Court, purportedly by Mr. Redstone, seeking an order
confirming the validity of the removal of Dauman and Abrams as trustees of the
Trust (such lawsuits the "Actions");


(1) key positions taken by Dauman and Abrams in the Actions are also key
positions Viacom and validly elected directors of Viacom would take in
challenging any purported removal of them as invalid purported exercises of
authority by Mr. Redstone ("Aligned Key Positions"); (2) the outcome of these
Actions could have a direct adverse impact on the ability of Viacom and Viacom
directors to assert and prevail on the Aligned Key Positions, and, accordingly,
on Viacom's chain of corporate control, on Viacom's governance and on its
stockholders; (3) neither Viacom nor its directors have standing to participate
in the Actions and directly litigate the Aligned Key Positions; and (4) neither
Dauman nor Abrams has any financial interest in the Actions, recognizing that
Dauman has various rights under his employment agreement;


Dauman and Abrams have incurred and will continue to incur costs and expenses in
connection with litigating the Actions;


On May 26, 2016 the Special Litigation Committee of the Board of Directors of
Viacom (the "Committee") determined that it was in the best interests of Viacom
and its stockholders to support the efforts of Dauman and Abrams in litigating
the Aligned Key Positions by authorizing and directing Viacom to pay the
reasonable costs and expenses incurred by them in connection with litigating the
Actions, subject to certain conditions; and




--------------------------------------------------------------------------------




This Agreement is not intended to replace, override or interfere with any rights
to indemnification or advancement that Dauman currently has as a Viacom director
or officer, including such rights set forth in his employment agreement,
Viacom's Certificate of Incorporation or Bylaws, or pursuant to Section 145 of
the Delaware General Corporation Law, and all such rights shall remain in full
force and effect to the fullest extent permitted under Delaware law.


In consideration of the mutual promises and covenants herein and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:
1.
Payment and Reimbursement. Viacom will pay (as incurred) or, if paid by Dauman,
promptly reimburse him for costs and expenses (including attorney's fees, expert
witness fees and fees of public relations and other consultants) actually and
reasonably incurred by Dauman in connection with the Actions ("Payment
Amounts").

2.
Repayment. Dauman will repay Viacom all Payment Amounts to the extent it is
finally determined by a court of competent jurisdiction that, in instituting the
Massachusetts lawsuit, Dauman has acted in breach of his fiduciary or other
duties to Viacom or that he has not acted in good faith and in a manner
reasonably believed to be in or not opposed to the best interests of Viacom.

3.
Other Sources. Without limiting his rights under this Agreement, Dauman will
also take reasonable steps to seek (through advancement, indemnification or
other rights he has) to recoup Payment Amounts from NAI and the Trust as
authorized under the respective governing documents of those entities and any
agreements entered into by Dauman and those entities and promptly upon such
recoupment or other economic recovery from NAI and the Trust related in any way
to the subject matter of the Actions shall repay such amounts to Viacom.

4.
Amendments. No modification or amendment of this Agreement shall be binding
unless executed in writing by the parties hereto.

5.
Severability. If any provision or provisions of this Agreement shall be held to
be invalid, illegal or unenforceable for any reason, (a) the validity, legality
and enforceability of the remaining provisions of this Agreement (including,
without limitation, all portions of any paragraph of this Agreement containing
any such provision held to be invalid, illegal or unenforceable, that are not
themselves invalid, illegal or unenforceable) shall not in any way be affected
or impaired thereby and (b) to the fullest extent possible, the provisions of
this Agreement (including, without limitation, all portions of any paragraph of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable) shall be construed so as to give effect to the intent manifested
by the provision held invalid, illegal or unenforceable and to give effect to
the terms of this Agreement.

6.
Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same agreement.



2



--------------------------------------------------------------------------------




7.
Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware without giving effect to principles of
conflicts of laws. Any dispute relating to this Agreement shall be subject to
the exclusive jurisdiction of the courts of Delaware or the Federal Courts
located therein, and the parties agree not to contest the jurisdiction of such
courts. The parties hereby waive their respective rights to a trial by jury.



/s/ Philippe P. Dauman
 
/s/ Michael D. Fricklas
Philippe Dauman
 
Michael D. Fricklas, Executive Vice President, General Counsel and Secretary,
Viacom Inc.





3

